667 N.W.2d 108 (2003)
In the Matter of the WELFARE OF T.J.C., Child.
No. C3-02-1622.
Supreme Court of Minnesota.
August 5, 2003.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition of T.J.C. for further review of the decision of the court of appeals be, and the same is, granted; (2) that the decision of the court of appeals be, and the same is, reversed for reconsideration of the harmless error analysis; and (3) that the case is remanded to the court of appeals for further proceedings consistent with the harmless error standard articulated in State v. Juarez, 572 N.W.2d 286 (Minn.1997): whether the adjudication of delinquency was surely unattributable to the error.
BY THE COURT
/s/Kathleen A. Blatz
Chief Justice